Exhibit 10.1

 

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

January 2, 2013

PERSONAL AND CONFIDENTIAL

Mr. Robert B. McKnight, Jr.

Executive Chairman

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, California 92649

 

Re: Continued Employment at Quiksilver, Inc.

Dear Bob:

This letter (“Agreement”) will confirm our understanding and agreement regarding
your continued employment with Quiksilver, Inc. (“Quiksilver” or the “Company”),
effective on the first business day following the Company’s filing of its Annual
Report on Form 10-K for the fiscal year ended October 31, 2012 (“Commencement
Date”). This Agreement completely supersedes and replaces any existing or
previous oral or written employment agreements, express or implied, between you
and the Company, including without limitation that certain Employment Agreement
dated January 5, 2012.

 

  1. Position; Exclusivity. The Company hereby agrees to continue to employ you
as its Executive Chairman, reporting to the Board of Directors of Quiksilver.
During your employment with Quiksilver, you will devote your full professional
and business time, interest, abilities and energies to the Company and will not
render any services to any other person or entity, whether for compensation or
otherwise, or engage in any business activities competitive with or adverse to
the Company’s business or welfare, whether alone, as an employee; as a partner;
as a member or manager; as a shareholder, officer or director of any other
corporation; or as a trustee, fiduciary or in any other similar representative
capacity of any other entity without the prior written consent of the Board of
Directors. The position of Executive Chairman does not ensure or include service
as a director of the Company.

 

  2. Base Salary. Your base salary will be $83,333.33 per month ($1,000,000 on
an annualized basis), less applicable withholdings and deductions, paid on the
Company’s regular payroll dates. Your base salary will be reviewed at the time
management salaries are reviewed periodically and may be adjusted (but not below
$83,333.33 per month) at the Company’s discretion in light of the Company’s
performance, your performance, market conditions and other factors deemed
relevant by the Company’s Board of Directors or the Compensation Committee of
the Board of Directors (“Compensation Committee”).

 

     R.B.M.       Quiksilver

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

  3. Annual Discretionary Bonus. For each full fiscal year of employment with
the Company (currently ending October 31), you shall be eligible for a
discretionary bonus award pursuant to the Company’s Incentive Compensation Plan,
the specific terms and conditions of such award to be approved by the Board of
Directors or the Compensation Committee at the time of the bonus award. Any
payment received in connection with a bonus award shall be paid within thirty
(30) days following the date the Company publicly releases its annual audited
financial statements, but in no event later than March 15 of the calendar year
following the fiscal year for which the bonus is awarded. Any bonus payments
shall be less applicable withholdings and deductions.

 

  4. Vacation. Since Quiksilver does not have a vacation policy for executives
of your level, no vacation days are earned or accrued by you.

 

  5. Health and Disability Insurance. You (and any eligible dependents you
select) will be covered by the Company’s group health insurance programs on the
same terms and conditions applicable to comparable employees. You will also be
covered by the long-term disability plan for senior executives on the same terms
and conditions applicable to comparable employees. The Company reserves the
right to change, modify, or eliminate such coverages in its discretion.

 

  6. Clothing Allowance. You will be provided a clothing allowance of $5,000 per
year at the Company’s wholesale prices.

 

  7. Stock Options. You shall continue to be eligible to participate in
Quiksilver’s Stock Incentive Plan, or any successor equity plan. The amount and
terms of any restricted stock, stock options, stock appreciation rights or other
interests to be granted to you will be determined by the Board of Directors or
the Compensation Committee in its discretion and covered in separate agreements.
Stock options granted to you after the Commencement Date through the termination
of your employment shall provide that if you are terminated by the Company
without Cause (as hereinafter defined), as a result of your death or permanent
disability, or if you terminate your employment for Good Reason (as hereinafter
defined), any such options outstanding will automatically vest in full on an
accelerated basis so that the options will immediately prior to such termination
become exercisable for all option shares and remain exercisable until the
earlier to occur of (i) the first anniversary of such termination, (ii) the end
of the option term, or (iii) termination pursuant to other provisions of the
applicable option plan or agreement (e.g., a corporate transaction).

 

  8. Life Insurance. The Company will pay the premium on a term life insurance
policy on your life with a company and policy of its choice, and a beneficiary
of your choice, in the face amount determined by the Company of not less than
$2,000,000. The Company’s obligation to obtain and maintain this insurance is
contingent upon your establishing and maintaining insurability, and it is not
required to pay premiums for such a policy in excess of $5,000 annually.

 

     R.B.M.       Quiksilver

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

  9. Term and Termination.

(a) The term of this Agreement is from the Commencement Date through and
including October 31, 2017, at which time this Agreement (and your employment)
shall automatically terminate without any additional notice; provided, however,
that subject to the provisions herein, either you or Quiksilver may terminate
your employment at will and with or without Cause (as defined below) upon
written notice at any time for any reason (or no reason); provided further,
however, that you agree to provide the Company with thirty (30) days advance
written notice of your resignation (during which time the Company may elect, in
its discretion, to relieve you of all duties and responsibilities). This at-will
aspect of your employment relationship can only be changed by an individualized
written agreement signed by both you and an officer of the Company authorized to
do so by the Board of Directors or the Compensation Committee.

(b) The Company may also terminate your employment immediately, upon written
notice, for Cause, which shall include, but not be limited to, (i) your death
(in which case written notice of termination of employment is not required),
(ii) your permanent disability which renders you unable to perform the essential
functions of your position even with reasonable accommodation, (iii) willful
misconduct in the performance of your duties, (iv) commission of a felony or
violation of law involving moral turpitude or dishonesty, (v) self-dealing,
(vi) willful breach of duty, (vii) habitual neglect of duty, or (viii) a
material breach by you of your obligations under this Agreement. If the Company
terminates your employment for Cause, or you terminate your employment other
than for Good Reason (as defined below), you (or your estate or beneficiaries in
the case of your death) shall receive your base salary and other benefits earned
and accrued prior to the termination of your employment and, in the case of a
termination pursuant to subparagraphs (i) or (ii) only, a pro rata portion of
your bonus, if any, as provided in Paragraph 3 for the fiscal year in which such
termination occurs, less applicable withholdings and deductions, which shall be
payable not later than the effective date of your termination, and you shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of your employment.

(c) “Good Reason” for you to terminate employment means a voluntary termination
as a result of (i) the assignment to you of duties materially inconsistent with
your position as set forth above without your consent, (ii) a material change in
your reporting level from that set forth in this Agreement without your consent,
(iii) a material diminution of your authority without your consent, (iv) a
material breach by the Company of its obligations under this Agreement, (v) a
failure by the Company to obtain from any successor, before the succession takes
place, an agreement to assume and perform the obligations contained in this
Agreement, or (vi) the Company requiring you to be based (other than
temporarily) at any office or location outside of the Southern

 

     R.B.M.       Quiksilver

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

California area without your consent. Notwithstanding the foregoing, Good Reason
shall not exist unless you provide the Company written notice of termination on
account thereof within ninety (90) days following the initial existence of one
or more of the conditions described in clauses (i) through (vi) and, if such
event or condition is curable, the Company fails to cure such event or condition
within thirty (30) days of such written notice.

(d) If (i) Quiksilver elects to terminate your employment without Cause prior to
October 31, 2017, (ii) this Agreement automatically terminates on October 31,
2017, and your employment terminates effective the same date for any reason,
voluntarily or involuntarily, or (iii) if you terminate your employment with the
Company for Good Reason within six (6) months of the action constituting Good
Reason, the Company will (x) pay the full amount of any unpaid discretionary
bonus that was earned from the preceding fiscal year, if any, at the time annual
bonuses are paid to other executives, but in no event later than March 15 of the
calendar year following the fiscal year for which the bonus is awarded, and
(y) if your termination of employment pursuant to this Paragraph 9(c)
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h), (A) continue to pay your base salary (but not
any employment benefits) on its regular payroll dates for a period of
twenty-four (24) months, less applicable withholdings and deductions, (B) pay
you a pro rata portion of the bonus adopted pursuant to Paragraph 3, if any, for
the fiscal year in which such termination occurs, less applicable withholdings
and deductions, and (C) pay you an amount equal to two (2) times the average
annual bonus earned by you pursuant to Paragraph 3 or, for fiscal years
preceding the Commencement Date, pursuant to the Company’s discretionary cash
bonus plan, during the two (2) most recently completed fiscal years of the
Company, payable over a twenty-four (24) month period following termination in
equal installments on the Company’s regular payroll dates, less applicable
withholdings and deductions. Notwithstanding the foregoing, if such termination
pursuant to (c)(i), (ii) or (iii) above occurs within twelve (12) months
immediately following a Change in Control (as defined in Addendum “A” hereto),
the Company will instead (x) pay the full amount of any unpaid discretionary
bonus that was earned from the preceding fiscal year, if any, at the time annual
bonuses are paid to other executives, but in no event later than March 15 of the
calendar year following the fiscal year for which the bonus is awarded, and
(y) if your termination of employment pursuant to this Paragraph 9(c)
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h), (A) continue to pay your base salary (but not
any employment benefits) on its regular payroll dates for a period of thirty-six
(36) months, less applicable withholdings and deductions, (B) pay you a pro rata
portion of the bonus adopted pursuant to Paragraph 3, if any, for the fiscal
year in which such termination occurs, less applicable withholdings and
deductions, and (C) pay you an amount equal to three (3) times the average
annual bonus earned by you pursuant to Paragraph 3 or, for fiscal years
preceding the Commencement Date, pursuant to the

 

     R.B.M.       Quiksilver

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

Company’s discretionary cash bonus plan, during the two (2) most recently
completed fiscal years of the Company payable over a thirty-six (36) month
period following termination in equal installments on the Company’s regular
payroll dates, less applicable withholdings and deductions. In order for you to
be eligible to receive the payments specified in either clause (y) of the
foregoing provisions of this Paragraph 9(c), you must execute a general release
of claims in a form reasonably acceptable to the Company (“General Release”),
provided, however, that the General Release may exclude any claims for
indemnification, advancement of expenses, or insurance that you may then have
pursuant to the Company’s or any subsidiary’s certificate of incorporation or
bylaws, any indemnity agreement, or policy of insurance. The General Release
must become effective within fifty-two (52) days following your separation from
service or such earlier date as required by the General Release (such deadline,
the “Release Deadline”). Subject to Paragraph 9(e) below, any severance payments
or benefits or other payments to which you are entitled during such fifty-two
(52) day period shall be paid by the Company to you in full arrears without
interest on the fifty-third (53rd) day following your separation from service or
such later date as is required to avoid the imposition of additional taxes,
penalties or interest under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”). You shall have no further rights to any other
compensation or benefits hereunder on or after the termination of your
employment. You shall not have a duty to seek substitute employment, and the
Company shall not have the right to offset any compensation due you against any
compensation or income received by you after the date of such termination.

(e) In the event that any payment or benefit received or to be received by you
from the Company (collectively, the “Payments”) would constitute a parachute
payment within the meaning of Section 280G(b)(2)(A) of the Code, then the
following limitation shall apply:

The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):

(i) 2.99 times your Average Compensation (as defined below), or

(ii) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.

The present value of the Payments will be measured as of the date of the Change
in Control and determined in accordance with the provisions of Code
Section 280G(d)(4).

 

     R.B.M.       Quiksilver

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

Average Compensation means the average of your W-2 wages from the Company for
the five (5) calendar years completed immediately prior to the calendar year in
which the Change in Control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in Average Compensation.

If the Payments do not constitute a parachute payment, the provisions of this
Paragraph 9(d) shall not apply to such Payments,

(f) Notwithstanding the foregoing, to the extent the Company reasonably
determines that any payment or benefit under this Agreement is subject to
Section 409A of the Code, such payment or benefit shall be made at such times
and in such forms as the Company reasonably determines are required to comply
with Code Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Code Section 409A, any payments that
would otherwise be made during the six-month period following separation of
service will be paid in a lump sum on the first business day after the end of
the six-month period) and the Treasury Regulations and the transitional relief
thereunder; provided, however, that in no event will the Company be required to
provide you with any additional payment or benefit in the event that any of your
payments or benefits trigger additional income tax under Code Section 409A or in
the event that the Company changes the time or form of your payments or benefits
in accordance with this paragraph.

 

  10. Trade Secrets; Confidential and/or Proprietary Information. The Company
owns certain trade secrets and other confidential and/or proprietary information
which constitute valuable property rights, which it has developed through a
substantial expenditure of time and money, which are and will continue to be
utilized in the Company’s business and which are not generally known in the
trade. This proprietary information includes the list of names of the customers
and suppliers of Quiksilver, and other particularized information concerning the
products, finances, processes, material preferences, fabrics, designs, material
sources, pricing information, production schedules, sales and marketing
strategies, sales commission formulae, merchandising strategies, order forms and
other types of proprietary information relating to our products, customers and
suppliers. You agree that you will not disclose and will keep strictly secret
and confidential all trade secrets and proprietary information of the Company,
including, but not limited to, those items specifically mentioned above.

 

  11. Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.

 

     R.B.M.       Quiksilver

 

- 6 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

  12. Compliance With Business Policies. You will be required to observe the
Company’s personnel and business policies and procedures as they are in effect
from time to time. In the event of any conflicts, the terms of this Agreement
will control.

 

  13. Entire Agreement. This Agreement, its addendum, and any confidentiality,
stock option, restricted stock, stock appreciation rights or other similar
agreements the Company may enter into with you contain the entire integrated
agreement between us regarding your employment, and no modification or amendment
to this Agreement will be valid unless set forth in writing and signed by both
you and an authorized officer of the Company.

 

  14.

Mutual Agreement to Arbitrate. To the fullest extent allowed by law, any
controversy, claim or dispute between you and the Company (and/or any of its
affiliates, owners, shareholders, directors, officers, employees, volunteers or
agents) relating to or arising out of this Agreement, your employment or the
termination of that employment will be submitted to final and binding
arbitration in Orange County, California, for determination in accordance with
the American Arbitration Association’s (“AAA”) Employment Arbitration Rules (the
“Rules”), including any subsequent modifications or amendments to such Rules, as
the exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law. You acknowledge that you have had the opportunity
to read and review the Rules prior to signing this Agreement. A copy of the
Rules is also available from the Company’s Human Resources Department and can be
found on-line at www.adr.org/employment. The arbitrator shall issue a written
decision, and shall have full authority to award all remedies which would be
available in court. The Company shall pay the arbitrator’s fees and any AAA
administrative expenses. Any judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Possible disputes
covered by the above include (but are not limited to) unpaid wages, breach of
contract (including this Agreement), torts, violation of public policy,
discrimination, harassment, or any other employment-related claims under laws
including but not limited to, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, the California Labor Code and any
other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by you or the Company.
Thus, this bilateral arbitration agreement fully applies to any and all claims
that the Company may have against you, including (but not limited to) claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty.
Nevertheless, claims for workers’ compensation benefits or unemployment
insurance, those arising under the National Labor Relations Act, and any other
claims where mandatory arbitration

 

     R.B.M.       Quiksilver

 

- 7 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

  is prohibited by law, are not covered by this arbitration agreement, and such
claims may be presented by either the Company or you to the appropriate court or
government agency. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU
AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. This mutual and bilateral
arbitration agreement, which shall be governed by the Federal Arbitration Act,
is to be construed as broadly as is permissible under applicable law.

 

  15. Compliance with Section 409A.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and the regulations and other guidance promulgated thereunder.
Accordingly, all provisions herein shall be construed and interpreted to comply
with Code Section 409A and if necessary, any such provision shall be deemed
amended to comply with Code Section 409A and the regulations and other guidance
promulgated thereunder.

(b) Any payments to which you become entitled under Paragraph 9(c) hereof shall
be treated as the right to receive a series of separate payments for purposes of
Code Section 409A.

(c) Paragraph 15(a) above shall not be construed as a guarantee by the Company
of any particular tax effect to you under this Agreement, however. The Company
shall not be liable to you if any payment or benefit made or provided under this
Agreement is determined to result in additional tax, penalty or interest under
Code Section 409A, nor for reporting to the Internal Revenue Service or other
taxing authority in good faith any payment or benefit made or provided under
this Agreement as an amount includible in gross income under Section 409A or as
a violation of Section 409A.

(d) With respect to any reimbursement of expenses to which you are entitled
under this Agreement, or any provision of in-kind benefits to you as specified
under this Agreement, such reimbursement of expenses or provision of in-kind
benefits shall be subject to the following conditions: (i) the expenses eligible
for reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code, solely to the extent that the arrangement
provides for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period in which the reimbursement
arrangement remains in effect; (ii) the reimbursement of an eligible expense
shall be made no later than the end of the calendar year after the calendar year
in which such expense was incurred; and (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

     R.B.M.       Quiksilver

 

- 8 -



--------------------------------------------------------------------------------

LOGO [g4607731_image.jpg]

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

714/889-2200 – main

714/889-3700 – fax

 

  16. Clawback Compliance. Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that the Company
has adopted or is required in the future to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law.

 

  17. Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

Please sign, date and return the enclosed copy of this Agreement to me to
acknowledge your agreement with the above.

Thank you.

 

Very truly yours,

 

Carol E. Scherman

Executive Vice President, Global Human Resources

Enclosure

 

ACKNOWLEDGED AND AGREED:

 

Robert B. McKnight, Jr.

 

Dated

 

     R.B.M.       Quiksilver

 

- 9 -



--------------------------------------------------------------------------------

ADDENDUM A

DEFINITION OF CHANGE IN CONTROL

“Change in Control” means the occurrence of one or more of the following events
in a single transaction or series of related transactions (but only if such
event also constitutes a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i)):

(i) Any person, as defined in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (“Person”) becomes the “beneficial owner”
(as determined pursuant to Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities, other than
by virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur solely because a
Person’s beneficial ownership percentage exceeds 50% of the combined voting
power of the Company’s then outstanding securities as a result of a repurchase
or other acquisition of voting securities by the Company reducing the number of
outstanding voting securities, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of a repurchase or other
acquisition of voting securities by the Company, and after that repurchase or
other acquisition, the Person becomes the beneficial owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
beneficially owned by that Person to more than 50% of the combined voting power,
then a Change in Control will be deemed to occur.

(ii) A merger, consolidation, or other business combination of the Company with
or into another Person is consummated, as a result of which the security holders
of the Company immediately prior to the consummation of such transaction
beneficially own, immediately after consummation of such transaction securities
possessing less than 50% of the combined voting power of the surviving or
acquiring Person (or any Person in control of the surviving or acquiring
Person).

(iii) A sale, lease, exclusive license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries.

The term Change in Control does not include a transaction if its sole purpose is
to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the Persons
who held the Company’s securities immediately before that transaction.

 

     R.B.M.       Quiksilver

 

~Addendum A~